PER CURIAM.
This appeal is from a final judgment rendered against the taxing authorities in an ad valorem tax case.
We reverse. The tax assessor is required to consider all the criteria set forth in § 193.011, Fla.Stat., F.S.A. (formerly § 193.021, Fla.Stat.) in arriving at an assessment of real property. Metropolitan Dade County v. Tropical Park, Fla.App.1970, 231 So.2d 243.
The record on appeal shows that he considered the income from this highrise apartment in arriving at its assessment. He rejected the income method as a proper basis for making this assessment because of an insufficient period of time to indicate the income derived from the high rise and it would have been necessary to use prospective income in order to utilize the income method. Such action was proper on the part of the assessor. See Bal Harbour Club, Inc. v. Dade County, Fla.App.1969, 222 So.2d 428; Williams v. Simpson, Fla. App. 1968, 209 So.2d 262; and § 193.011, Fla.Stat., F.S.A.
Having determined that this assessment of Dade County Tax Assessor was based on a consideration of all the criteria in § 193.011, Fla.Stat., F.S.A., and that it was a valid assessment, we will not consider appellant’s other point for reversal.
The final judgment is reversed and the cause is remanded with instructions to enter a final judgment for the appellant taxing authorities.
It is so ordered.